Citation Nr: 1235344	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-04 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to benefits for residuals of eye surgery pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran had active service from November 1959 until November 1963.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied compensation under 38 U.S.C.A. § 1151 for residuals of eye surgery.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the VAMC in Augusta implanted an incorrect lens in his left eye, which has resulted in headaches and blurred vision (floaters).

A May 4, 2007 VA ophthalmology note documented that the Veteran was seen following his receipt of a left eye posterior chamber intraocular lens.  The physician noted that the incorrect calculation was used for the left eye surgery; specifically a calculation made for the right eye was used instead.  The physician found that the Veteran now has residual myopia and significant anisometropia.  

The Veteran has not received a VA examination to determine whether VA failed to exercise the degree of care that would be expected of a reasonable health-care provider, and if so, to determine whether there are any residuals of the operation.  As such, the Board finds that a VA examination is necessary to answer those questions. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board also notes that the last VA medical records associated with the claims file were from July 2007 and that the record indicates that the Veteran receives continuing treatment from VA. Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment.  

Accordingly, the case is REMANDED for the following actions:

1. Enlist the assistance of the Veteran to ascertain whether any outstanding records of pertinent VA or private medical treatment exist for problems associated with either leg.  After obtaining any necessary release forms, the RO/AMC shall request and obtain any private or VA medical records not already associated with the claims file, including VA medical records from July 2007 to the present.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  Once the above development has been completed, the RO/AMC should schedule the Veteran for a VA examination by an ophthalmologist to determine whether he has an additional disability, to include headaches, due to his April 2007 left eye surgery.  

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested is requested to answer questions and render opinions as to the following: 

a) Does the Veteran have any additional disability, to include headaches, resulting from the April 2007 VA left eye surgery?

b) If there is an additional disability(ies), was it caused by carelessness, negligence, lack of proper skill, or similar instance of fault on part of VA in furnishing the April 2007 surgery?  In other words, did VA fail to exercise the degree of care that would be expected of a reasonable health-care provider? 

The examiner is asked to comment on the Veteran's contention that VA implanted an incorrectly sized lens in his left eye.  

c)  If VA exercised the degree of care that would be expected of a reasonable health-care provider in providing the April 2007 surgery, was the additional disability due to an event not reasonably foreseeable? 

An event is not reasonably foreseeable, when a reasonable health-care provider would not have considered the results to be an ordinary risk of the treatment provided. In determining foreseeability, was the event the type of risk that a reasonable health-care provider would have disclosed in connection with obtaining informed consent? 

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

3.  When the development requested has been completed, the case should again be adjudicated by the RO/AMC on the basis of the additional evidence, including any evidence forwarded directly to the Board. If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


